DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 12/28/2021 are acknowledged and entered.

Claims 1-8 were pending.  In the amendment as filed, applicants have amended claim 7; and added claims 9-18.  No claims have been cancelled.  Therefore, claims 1-18 are currently pending. 

Election/Restrictions
Applicant’s election of a species for a type of composition in the reply filed on 12/28/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “In response, the Applicant elects a compound as recited in claim 6, wherein R1 is unsubstituted phenyl, R2, R3, and R5 are hydrogen, and R4 is nitro, and the compound has a formula: 
    PNG
    media_image1.png
    298
    164
    media_image1.png
    Greyscale
”.  It is relevant to note that instant claim 6 does not recite this compound, but rather a generic formula one distinct type of composition as require by the species election mailed on 10/29/2021.  This compound is newly added to claim 7, and it is one of sixteen (16) analogs for compound #7152836 (see present specification para. [0018]; and Compound #8 of fig. 11A).  Thus, in order to further prosecution, it is interpreted that the elected species is
    PNG
    media_image1.png
    298
    164
    media_image1.png
    Greyscale
.

Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Accordingly, claims 1-7 and 9-18 are under consideration in this Office Action.

It is relevant to note that applicant’s elected species (i.e. “
    PNG
    media_image1.png
    298
    164
    media_image1.png
    Greyscale
”) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Priority
This present application claims priority to a provisional application 62/875,434 that was filed on 07/17/2019.  Therefore, this application has an effective filing date of 07/17/2019 for prior art searches.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
Claims 6, 7, and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the ‘method of claim 1, wherein the therapeutic agent comprises a compound of the following formula or a suitable pharmaceutical salt or solvate thereof: 
    PNG
    media_image2.png
    272
    228
    media_image2.png
    Greyscale
 wherein: R1 is hydrogen, or aryl or heteroaryl optionally substituted at one or more positions with halo or nitro; R2 is selected from hydrogen and halo; R3 is selected from hydrogen and halo; R4 is selected from hydrogen, halo, amino, nitro, alkylcarboxyamido, R6-C(O)NH- wherein R6 is aryl or heteroaryl optionally substituted at one or more positions with halo or nitro, or R6-NH-C(O)- wherein R6 is aryl or heteroaryl optionally substituted at one or more positions with halo or nitro; and R5 is selected from hydrogen and halo’.  The definition for the variable ‘R4’ is vague and indefinite.  The limitation of “R6-C(O)NH- wherein R6 is aryl or heteroaryl optionally substituted at one or more positions with halo or nitro” is a definite expression, and as a result the addition of the limitation of “or R6-C(O)NH- wherein R6 is aryl or heteroaryl optionally substituted at one or more positions with halo or nitro” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Therefore, claim 6 and its dependent claim(s) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 6 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the 
The Markush grouping of the instant claimed compound is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  Here, claim 6 recites the “method of claim 1, wherein the therapeutic agent comprises a compound of the following formula or a suitable pharmaceutical salt or solvate thereof: 
    PNG
    media_image2.png
    272
    228
    media_image2.png
    Greyscale
 wherein: R1 is hydrogen, or aryl or heteroaryl optionally substituted at one or more positions with halo or nitro; R2 is selected from hydrogen and halo; R3 is selected from hydrogen and halo; R4 is selected from hydrogen, halo, amino, nitro, alkylcarboxyamido, R6-C(O)NH- wherein R6 is aryl or heteroaryl optionally substituted at one or more positions with halo or nitro, or R6-NH-C(O)- wherein R6 is aryl or heteroaryl optionally substituted at one or more positions with halo or nitro; and R5 is selected from hydrogen and halo”.  The limitation of ‘formula or a suitable pharmaceutical salt or solvate thereof’ is an improper Markush grouping of the instant claimed compound for (a) since the structural feature(s) of the ‘formula’ is not specifically define in the claim, and as a result, it do not share single structural similarity and common use with either the claimed ‘pharmaceutical salt’ or the claimed pharmaceutical ‘solvate’; and (b) the claimed ‘pharmaceutical salt’ does not share single structural similarity and common use with the claimed pharmaceutical solvate’.  Consequently, claim 6 and its dependent claim(s) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Further, this rejection would also be applicable to withdrawn claim 8 for it also recited the limitation of ‘formula or a suitable pharmaceutical salt or solvate thereof’.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim 7 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural 
The Markush grouping of the instant claimed compound is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  Here, claim 7 recites the “method of claim 1, wherein the compound is selected from the following compounds or pharmaceutical salts or solvates thereof: 
    PNG
    media_image3.png
    467
    667
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    1033
    662
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    779
    745
    media_image5.png
    Greyscale
”.  compounds or pharmaceutical salts or solvates thereof’ is an improper Markush grouping of the instant claimed compound for (a) since the structural feature(s) of the ‘compounds’ is not specifically define in the claim, and as a result, it do not share single structural similarity and common use with either the claimed ‘pharmaceutical salts’ or the claimed pharmaceutical ‘solvates’; and (b) the claimed ‘pharmaceutical salts’ do not share single structural similarity and common use with the claimed pharmaceutical ‘solvates’.  Thus, claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim 9 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in 
The Markush grouping of the instant claimed compound is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  Here, claim 9 recites a “method for treating cancer m a subject in need thereof, the method comprising administering to the subject a therapeutic amount of a therapeutic agent that inhibits the biological activity of the BAP1 histone H2A deubiquitinase (DUB) complex (BAP1 complex), wherein the therapeutic agent comprises a compound of the following formula or a suitable pharmaceutical salt or solvate thereof: 
    PNG
    media_image6.png
    255
    231
    media_image6.png
    Greyscale
 wherein: R1 is hydrogen, or aryl or heteroaryl optionally substituted at one or more positions with halo or nitro; R2 is selected from hydrogen and halo; R3 is selected from hydrogen and halo; and R5 is selected from hydrogen and halo”.   The limitation of ‘formula or a suitable pharmaceutical salt or solvate thereof’ is an improper Markush grouping of the instant claimed compound for (a) since the structural feature(s) of the ‘formula’ is not pharmaceutical salt’ or the claimed pharmaceutical ‘solvate’; and (b) the claimed ‘pharmaceutical salt’ does not share single structural similarity and common use with the claimed pharmaceutical ‘solvate’.  Accordingly, claim 9 and its dependent claim(s) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim 14 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical 
The Markush grouping of the instant claimed compound is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  Here, claim 14 recites a “method for treating cancer m a subject in need thereof, the method comprising administering to the subject a therapeutic amount of a therapeutic agent that inhibits the biological activity of the BAP1 histone H2A deubiquitinase (DUB) complex (BAP complex), wherein the therapeutic agent comprises a compound of the following formula or a suitable pharmaceutical salt or solvate thereof: 
    PNG
    media_image7.png
    335
    227
    media_image7.png
    Greyscale
 wherein: R2 is selected from hydrogen and halo; R3 is selected from hydrogen and halo; and R5 is selected from hydrogen and halo”.   The limitation of ‘formula or a suitable pharmaceutical salt or solvate thereof’ is an improper Markush grouping of the instant claimed compound for (a) since the structural feature(s) of the ‘formula’ is not specifically define in the claim, and as a result, it do not share single structural similarity and common use with either the claimed ‘pharmaceutical salt’ or the claimed pharmaceutical ‘solvate’; and (b) the claimed ‘pharmaceutical salt’ does not share single structural similarity and common use solvate’.  Thus, claim 14 and its dependent claim(s) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasioukhin et al. (US Patent 8,450,334 B2).
For claims 1 and 6, Vasioukhin et al. claim a method for substantially impairing cancer progression or metastasis in a subject known to have, or suspected of being at risk for having, prostate cancer, ovarian carcinoma, endometrial cancer or renal cell carcinoma, comprising: administering to the subject a therapeutic amount of a therapeutic agent’ of claim 1) that comprises at least one compound that is 8-chloro-4-(3-nitrophenyl)-3a,4,5,9b-tetrahydro-3H-cyclopenta[c]quinoline (i.e.
    PNG
    media_image8.png
    413
    255
    media_image8.png
    Greyscale
) or a pharmaceutically acceptable salt thereof (Claims 1 and 8).  This compound anticipates the compound structure as recited by instant claim 6, i.e. 
    PNG
    media_image2.png
    272
    228
    media_image2.png
    Greyscale
, where R2, R3, and R5 are hydrogen; R4 is a halo; and R1 is an aryl substituted at one position with a nitro.
While Vasioukhin et al. do not explicitly disclose the limitation of instant claim 1, i.e. ‘inhibits the biological activity of the BAP1 histone H2A deubiquitinase (DUB) complex (BAP1 complex)’, this limitation is the functional limitation of the instant claimed composition and/or compound that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition and/or compound, which is taught by Vasioukhin et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, the method and composition/compound of Vasioukhin et al. do anticipate the instant claimed invention.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
March 4, 2022